Execution Version

Exhibit 10.48

 

CONVERTIBLE NOTE DUE DECEMBER 31, 2016

 

US $50,000,000.00

Houston, Texas

 

March 11, 2015

 

1.The Note.

1.1Principal and Interest Payments.  For value received, CAMAC Energy Inc., a
Delaware corporation with a business address at 1330 Post Oak Blvd., Suite 2250,
Houston, Texas 77056 (the “Company”), hereby promises to pay to the order of
Allied Energy Plc (formerly, Allied Energy Resources Nigeria Limited), a company
incorporated in the Federal Republic of Nigeria with a business address at Plot
1649 Olosa Street, Camac House, Victoria Island, Lagos, Nigeria, or its
registered assigns (the “Holder”), the principal sum of FIFTY MILLION AND NO/100
DOLLARS ($50,000,000.00), or such lesser principal amount as may be deemed
advanced pursuant to Section 1.2 below, with interest on the unpaid principal
balance at the rate per annum equal to the sum of (i) five percent (5.0%) plus
(ii) the LIBOR Rate from this date until paid (the “Applicable Rate”), with such
interest being payable in lawful money of the United States of America on each
January 15, April 15, July 15 and October 15 (the “Interest Payment Date”)
commencing July 15, 2015, until December 31, 2016, or such earlier date as may
be provided under this Note, at which time all unpaid principal and all accrued
and unpaid interest thereon will be due and payable.  Interest will be computed
on the basis of a 360-day year of twelve 30-day months.  The Company will pay
interest on this Note (except defaulted interest) to the Holder at the close of
business on the Interest Payment Date; provided, however, that if the Interest
Payment Date is not a Business Day, then the Company shall make such interest
payment on the first Business Day preceding the Interest Payment Date.  Certain
capitalized terms used herein are defined in Section 24 below.

1.2Advances of Principal.  The principal of this Note shall be advanced in
multiple tranches: (i) the first tranche, of $20 million in principal amount,
shall be advanced upon the execution of this Note and (ii) the remaining $30
million in principal amount shall be advanced upon the Company’s presentation of
a written Borrowing request to the Holder in increments of $5 million, up to $30
million.

1.3Warrants.  The Holder shall be issued warrants to purchase shares of Common
Stock in an amount equal initially to the $20 million first tranche times twenty
percent divided by the closing market price of the Common Stock on the NYSE MKT
on the date of execution of this Note, being $0.41 per share, with a strike
price equal to such closing market price.  Each subsequent draw shall entitle
the Holder to receive additional warrants to purchase shares of Common Stock in
an amount equal to the amount of the draw times twenty percent divided by the
closing market price of the Common Stock on the NYSE MKT on the date of such
draw, with a strike price equal to such closing market price.  The warrants
shall be in the form attached hereto as Exhibit A.

2.Conversion.

2.1Conversion.  Upon the occurrence and continuation of an Event of Default, at
the sole option of the Holder, all or any portion of the principal amount of
and/or any accrued and unpaid interest on this Note then outstanding (such
amount being converted, the “Convertible Amount”) may be converted in accordance
with the terms of this Note into a number of Conversion Shares equal to the
quotient of (x) the Convertible Amount divided by (y) the Conversion Price,
rounded down to the nearest whole share.  No fractional shares shall be issued
upon conversion of the Convertible Amount.  In lieu of fractional shares, the
Holder shall be entitled to receive cash equal to an amount derived by
multiplying (x) the value per share of Common Stock equal to the volume weighted
average of the closing sale prices on the NYSE MKT for a share of Common Stock
for the five complete trading days immediately preceding the Conversion Date (as
defined below) by (y) the fraction of a share of Common Stock that the Holder
would, but for the preceding sentence, otherwise be entitled to receive.

 

--------------------------------------------------------------------------------

 

2.2Mechanics and Effects of Conversion.  The Holder may exercise its conversion
right hereunder by written notice to the Company, which written notice must
specify (i) the Convertible Amount and (ii) the date of conversion, which shall
be not fewer than 10 Business Days following the date of such notice (the
“Conversion Date”).  On the Conversion Date, the Company will issue to the
Holder the number of Conversion Shares issuable upon such conversion.  Upon
conversion of this Note in full or in part pursuant to this Section 3, the
Holder of this Note shall surrender this Note, duly endorsed, at the principal
offices of the Company or any transfer agent for the Company.  The Holder must
also execute and deliver any investment letters or ancillary agreements as are
reasonably required by the Company at such time required to effect the
conversion of this Note in accordance with its terms and all applicable
laws.  Upon conversion of this Note in part, the Company will issue to the
Holder a replacement Note for the outstanding principal amount as of the
Conversion Date minus the portion of the Convertible Amount representing
principal and otherwise having the same terms and conditions as this Note.  Upon
conversion of this Note in full, the Company will be forever released from all
of its obligations and liabilities under this Note, except for any obligations
or liabilities that pursuant to the terms of this Note survive the termination
hereof.

2.3Adjustment for Stock Splits.  If the Company shall at any time while this
Note is outstanding effect a split of its Common Stock, then the Conversion
Price in effect immediately before such a split shall be proportionately
decreased.  If the Company shall at any time while this Note is outstanding
effect a reverse split of its Common Stock, then the Conversion Price in effect
immediately before the reverse split shall be proportionately increased.  Any
adjustment under this Section 3.3 shall become effective at the close of
business on the date the split or reverse split becomes effective.  Any change
to the Conversion Price pursuant to this Section 3.3 shall be determined in good
faith by the board of directors (the “Board”) of the Company.  

2.4Adjustment for Certain Dividends.  In the event that at any time while this
Note is outstanding the Company shall make or issue a dividend payable in
additional shares of Common Stock, then and in each such event the Conversion
Price then in effect immediately before such event shall be decreased as of the
time of such issuance by multiplying the Conversion Price then in effect by a
fraction:

(a)the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance; and

(b)the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance plus the
number of shares of Common Stock issuable in payment of such dividend;

provided, however, that no such adjustment shall be made if the Holder
simultaneously with the payment of such dividend receives a distribution of
shares of Common Stock in an amount equal to the number of Conversion Shares it
would have received had all of the outstanding principal of, and then accrued
and unpaid interest on, this Note been converted into Conversion Shares
immediately prior to the date of such event.  

2.5Adjustment for Merger or Reorganization.   If there shall occur any
reorganization, recapitalization, consolidation, amalgamation or merger
involving the Company in which the shares of Common Stock are converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Section 3.4), then, following any such reorganization,
recapitalization, consolidation, amalgamation or merger, this Note shall be, at
the option of the Holder, convertible into the kind and amount of securities,
cash or other property which the Holder would have received if all of this Note
had been converted into Conversion Shares immediately prior to the date of such
event; and, in such case, appropriate adjustment (as determined in good faith by
the Board) shall be made in the application of the provisions in this Note set
forth with respect to the rights and interests thereafter of the Holder, to the
end that the provisions set forth in this Note (including provisions with
respect to changes in and other adjustments of the Conversion Price) shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
securities or other property thereafter deliverable upon the conversion of the
Convertible Amount.

2.6No Impairment.  The Company will not, by amendment of its Certificate of
Incorporation or bylaws, or through any reorganization, transfer of assets,
consolidation, amalgamation, merger, dissolution, issuance or sale of securities
or any other voluntary action, directly or indirectly avoid or seek to avoid the
observance or

 

2

--------------------------------------------------------------------------------

 

performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Note and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
impairment. Without limiting the generality of the foregoing, the Company will
(i) take all such action as may be reasonably necessary or appropriate in order
that the Company may validly and legally issue Common Stock upon exercise of the
Holder’s rights under this Section 3 and (ii) use its reasonable effort to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Note.

2.7Certificate as to Adjustments.  Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Section 3, the Company, at
its expense, will promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment or readjustment and showing in detail the calculations upon which
such adjustment or readjustment is based.  The Holder may provide the Company
with written notice of any manifest error in such certificate (or the
calculations therein) within five Business Days following receipt thereof and
any such error shall be promptly corrected, the adjustment or readjustment
recalculated and a new certificate of adjustment or readjustment, showing in
detail the relevant calculations, shall be provided to the Holder.  The Company
shall, upon the written request at any time of the Holder, furnish or cause to
be furnished to the Holder a certificate setting forth (i) the Conversion Price
then in effect and (ii) the number of Conversion Shares and the amount, if any,
of other securities, cash or property which then would be received upon the
conversion of this Note (including accrued and unpaid interest thereon).    

2.8Reservation of Conversion Shares.  The Company will at all times reserve and
keep available out of its authorized Capital Stock, solely for the purposes of
issuance upon the conversion of this Note as herein provided, such number of
shares of Common Stock as shall then be issuable upon the conversion of all of
the principal amount and accrued and unpaid interest on this Note.  The Company
covenants that all Conversion Shares which shall be so issued shall be duly and
validly issued and fully paid and nonasessable and free from all taxes, liens
and charges with respect to the issuance thereof.  The Company will take all
such action as may be necessary to assure that all Conversion Shares may be so
issued without violation of any applicable law or regulation, subject to and
assuming the truth and accuracy of the representations and warranties of the
Holder referred to in Section 20 hereof.

2.9Rights Prior to Conversion.  Prior to the conversion, as set forth in this
Section 3, and the issuance and delivery of a certificate or certificates (if
any) evidencing the shares of Common Stock or shares of other Capital Stock
acquired pursuant to the conversion, the Holder shall have no interest in, or
any voting, dividend, liquidation or dissolution rights with respect to, any
shares of Common Stock or shares of other Capital Stock of the Company solely by
reason of this Note.

2.10Notice of Corporate Action.  If at any time, (i) the Company shall take a
record of the holders of its shares of Common Stock for the purpose of entitling
such holders to receive a dividend or other distribution, or any right to
subscribe for or purchase any evidences of its Indebtedness, any shares of
Capital Stock of any class or any other securities or property, or to receive
any other right or (ii) there is any reorganization, recapitalization,
consolidation, amalgamation or merger of the Company, then, in each case, the
Company shall give to the Holder, as applicable, (A) at least 15 Business Days’
prior written notice of the date on which a record date shall be selected for
such dividend, distribution or right and (B) if any such reorganization,
recapitalization, consolidation, amalgamation or merger, at least 15 Business
Days’ prior written notice of the date when the same shall take place.  Such
notice in accordance with the foregoing clause shall also specify, as
applicable, (C) the date on which any such record is to be taken for the purpose
of such dividend, distribution or right, the date on which the holders of shares
of Common Stock shall be entitled to any such dividend, distribution or right
and the amount and character thereof and (D) the date on which any such
reorganization, recapitalization, consolidation, amalgamation or merger is to
take place and the time, if any such time is to be fixed, as of which holders of
Capital Stock of the Company shall be entitled to exchange their Capital Stock
for securities or other property deliverable upon such reorganization,
recapitalization, consolidation, amalgamation or merger.  

 

3

--------------------------------------------------------------------------------

 

3.Prepayment.

3.1Optional Prepayments.  The Company may, upon at least three Business Days’
prior written notice to the Holder stating the proposed date and aggregate
principal amount of the prepayment, prepay the outstanding principal amount of
this Note, in whole or in part, without premium or penalty, together with
accrued interest through the date of such prepayment on the principal amount
prepaid.  Upon the giving of such notice of prepayment, the principal amount of
this Note specified to be prepaid, together with the accrued and unpaid interest
through the date of such payment, shall become due and payable on the date
specified for such prepayment.

3.2Mandatory Prepayments.  Unless the Holder shall otherwise agree, if any
Indebtedness shall be incurred by the Company or its Subsidiaries or if any
Capital Stock shall be issued by the Company or its Subsidiaries to any Person
(other than to an officer, director, employee or consultant of the Company
pursuant to any stock option or other equity incentive compensation plan), then
on the date of such incurrence or issuance, this Note will be prepaid by
applying the Net Cash Proceeds of such incurrence or issuance to the outstanding
principal amount of this Note together with accrued interest through the date of
such prepayment, to the extent not required to be applied to the Existing Senior
Indebtedness pursuant to the terms thereof.

4.Representations, Warranties and Covenants.  The Company represents and
warrants to the Holder, and as applicable, covenants for the benefit of the
Holder that:

4.1Organizational Matters.  The Company has the full and requisite power and
authority to enter into and perform its obligations under this Note.  The
Company (i) is duly organized, validly existing and in good standing under the
laws of the State of Delaware, (ii) has all requisite power and authority to own
its properties and carry on its business and (iii) is qualified to do business
and in good standing in all jurisdictions where it conducts operations.

4.2Authorization, Execution and Delivery.  This Note has been duly authorized,
executed and delivered by the Company and constitutes legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

4.3Non-Contravention.  The execution, delivery and performance by the Company of
this Note will not (i) violate or contravene its organizational documents, any
law, rule or regulation or any order, writ, injunction or decree of any court,
governmental authority or arbitrator, (ii) conflict with or result in a breach
of any agreement, contractual obligation or undertaking to which the Company or
any of its Subsidiaries is a party or by which it is bound or (iii) result in
the creation or imposition of or obligation to grant any lien upon any
properties of the Company or any of its Subsidiaries.  

4.4Required Approvals and Consents.  No authorization, approval or consent of,
and no filing or registration with, any court or governmental authority is or
will be necessary for the execution, delivery or performance by the Company of
this Note or for the validity or enforceability hereof or thereof.

4.5Restrictive Agreements.  Except as set forth in the Existing Senior
Indebtedness, there are no agreements or other arrangements of the Company and
its Subsidiaries that limit or restrict the ability of the Company to perform
its obligations under this Note including without limitation the payment of the
obligations hereunder (whether interest or principal and whether in the form of
scheduled payments, optional prepayments or mandatory prepayments).  The Company
agrees that, except for the Existing Senior Indebtedness, it will not, and it
will not permit its Subsidiaries to, enter into any agreements or other
arrangements that would expressly limit or restrict the ability of the Company
to perform its obligations under this Note including without limitation the
payment of the Company’s obligations hereunder (whether interest or principal
and whether in the form of scheduled payments or mandatory prepayments).

 

4

--------------------------------------------------------------------------------

 

5.Events of Default.

5.1Events of Default.  Each of the following constitutes an “Event of Default”:

(a)default for 30 days in the payment when due of interest on this Note (whether
or not prohibited by Section 2 of this Note);

(b)default in payment when due of principal on this Note, either at maturity, by
acceleration or otherwise (whether or not prohibited by Section 2 of this Note);

(c)any representation or warranty made by the Company herein in connection with
this Note shall prove to have been inaccurate in any material respect on or as
of the date made;

(d)the failure by the Company to perform or observe, in any material respect,
any covenant, term or agreement set forth in this Note (other than those
expressly set forth in another clause of this Section 6.1) and such failure
shall continue unremedied for a period of 10 Business Days following the earlier
of (i) notice of such failure by the Holder or (ii) actual knowledge of such
failure by the Company;  

(e)default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Subsidiaries (or the payment of which is
guaranteed by the Company or any of its Subsidiaries), whether such Indebtedness
or guarantee exists as of the date of this Note, or is created after the date of
this Note, after which default the holders of such Indebtedness accelerate the
maturity of such Indebtedness having an outstanding principal amount of at least
$25 million, if such acceleration is not cured and the acceleration rescinded
within 30 days after such acceleration or failure to pay;

(f)failure by the Company or any of its Subsidiaries to pay final non-appealable
judgments (to the extent not covered by insurance, or for insured loss as to
which the insurer has not denied coverage in writing) aggregating in excess of
$25 million that are not stayed within 60 days after their entry;

(g)a decree, judgment or order by a court of competent jurisdiction shall have
been entered adjudging the Company or any of its Significant Subsidiaries as
bankrupt or insolvent, or approving as properly filed a petition seeking
reorganization of the Company or any of its Significant Subsidiaries under any
bankruptcy or similar law, and such decree or order shall have continued
undischarged and unstayed for a period of 60 days; or a decree or order of a
court of competent jurisdiction appointing a receiver, liquidator, trustee or
assignee in bankruptcy or insolvency of the Company or any of its Significant
Subsidiaries, or of the property of any such Person, or for the winding up or
liquidation of the affairs of any such Person, shall have been entered, and such
decree, judgment or order shall have remained in force, undischarged and
unstayed for a period of 60 days;

(h)the Company or any of its Significant Subsidiaries shall institute
proceedings to be adjudicated a voluntary bankrupt, or shall consent to the
filing of a bankruptcy proceeding against it, or shall file a petition or answer
or consent seeking reorganization under any bankruptcy or similar law or similar
statute, or shall consent to the filing of any such petition, or shall consent
to the appointment of a custodian, receiver, liquidator, trustee or assignee in
bankruptcy or insolvency of it or any of its assets or property, or shall make a
general assignment for the benefit of creditors, or shall be generally unable to
pay its debts as they become due.

5.2Acceleration.  If an Event of Default occurs and is continuing (other than an
Event of Default specified in clause (e) or (f) of Section 6.1 relating to the
Company), unless the principal of this Note shall have already become due and
payable, the Holder, by notice in writing to the Company (an “Acceleration
Notice”), maydeclare all principal and accrued interest on this Note to be due
and payable immediately; provided, however, that (x) such acceleration shall be
automatically rescinded and annulled without further action required on the part
of the Holder in the event that any default specified in the Acceleration Notice
shall have been cured, waived or otherwise remedied and (y) at any time before
the entry of a judgment or decree for the payment of money due under this Note,
the Holder may waive all defaults and annul the consequences thereof if certain
conditions are

 

5

--------------------------------------------------------------------------------

 

satisfied, including that all Events of Default (other than the non-payment of
the principal of this Note which became due by acceleration) shall have been
cured, waived or otherwise remedied.  If an Event of Default specified in clause
(e) or (f) of Section 6.1 above relating to the Company occurs, all principal
and accrued interest shall be immediately due and payable on this Note without
any declaration or other act on the part of the Holder.  Prior to the
declaration of acceleration of the maturity of this Note, the Holder may waive
any default, except where such waiver would conflict with any judgment or decree
of a court of competent jurisdiction.

5.3Waiver of Past Defaults.  The Holder may waive in writing an existing Default
or Event of Default and its consequences except a continuing Default or Event of
Default in the payment of the principal of this Note.  Upon any such waiver in
writing, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this Note; but
no such waiver shall extend to any subsequent or other Default or Event of
Default or impair any right consequent thereon.

5.4Rights of Holders to Receive Payment.  Notwithstanding any other provision of
this Note, the right of the Holder to receive payment of principal and interest
on this Note, on or after the respective due dates expressed in this Note, or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of the Holder.

6.Taxes.  Any and all payments by or on account of any obligation of the Company
hereunder or under any document executed in connection herewith shall be made
free and clear of and without deduction for any taxes; provided, however, that
if the Company shall be required to deduct any taxes from such payments, then
(a) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 7) the Holder receives an amount equal to the sum it would
have received had no such deductions been made, (b) the Company shall make such
deductions and (c) the Company shall pay the full amount deducted to the
relevant governmental authority in accordance with applicable law and,
thereafter, promptly provide the Holder with a copy of any receipt received from
the relevant governmental authority or other proof of payment with respect to
such taxes paid.

7.Default Interest.  Upon the delivery of an Acceleration Notice, the entire
principal balance of this Note, together with all interest theretofore accrued
thereon, shall thereafter bear interest at a per annum rate equal to the
Applicable Rate plus two percent (2.0%).  No delay or omission on the part of
the Holder hereof in exercising any right under this Note shall operate as a
waiver of such right.  For the avoidance of doubt, the adjustment of the
interest rate pursuant to this Section 8 shall occur immediately upon delivery
of an Acceleration Notice to the Company, and not, for the avoidance of doubt,
upon the effectiveness thereof pursuant to Section 6.2.

8.Replacement Notes.  If any mutilated Note is surrendered to the Company or the
Company receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Company shall issue and authenticate a replacement Note.  If
reasonably required by the Company, the Holder shall enter into an indemnity
agreement that is in the reasonable judgment of the Company sufficient to
protect the Company from any loss which it may suffer if a Note is
replaced.  Every replacement Note issued pursuant to this Section 9 in lieu of
any destroyed, lost or stolen Note shall constitute an additional obligation of
the Company.

 

6

--------------------------------------------------------------------------------

 

9.Notices.  Any notices or certificate required in this Note or permitted to be
given shall be in writing and delivered personally, by a recognized courier
service, by a recognized overnight delivery service, by facsimile or by
registered or certified mail, postage prepaid, at the following addresses (or to
the attention of such other Person or such other address as the Holder or the
Company may provide to the other by notice in accordance with this Section 10)
and any such notice shall be deemed to have been given and received on the day
it is personally delivered or delivered by courier or overnight delivery service
or sent by facsimile or, if mailed, when actually received:

 

If to the Company, to:

CAMAC Energy Inc.

 

1330 Post Oak Blvd., Suite 2250

 

Houston, Texas 77056

 

Attention: Chief Financial Officer

 

Facsimile: (713) 797-2990

 

If to the Holder, to:

Allied Energy Plc

 

c/o CAMAC International Corporation

 

1330 Post Oak Blvd., Suite 2200

 

Houston, Texas 77056

 

Attention: Kamoru Lawal

 

Facsimile: (713) 965-0008

 

10.Amendment; Waivers; No Additional Consideration.  Except as otherwise
provided in this Note, no provision of this Note may be waived or amended except
in a written instrument signed by the Company and the Holder.  No waiver of any
Default or Event of Default with respect to any provision, condition or
requirement of this Note shall be deemed to be a continuing waiver in the future
or a waiver of any subsequent Default or Event of Default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

11.Interpretation.  When a reference is made in this Note to a Section, such
reference shall be to a Section of this Note unless otherwise
indicated.  Whenever the words “include,” “includes,” or “including” are used in
this Note, they shall be deemed to be followed by the words “without
limitation.”

12.Severability.  Every provision of this Note is intended to be severable.  In
the event any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid for any reason whatsoever, such illegality
or invalidity shall not affect the balance of the terms and provisions hereof,
which terms and provisions shall remain binding and in full force and effect.

13.Waiver.  The Company hereby waives diligence, presentment, protest and
demand, notice of protest, dishonor and nonpayment of this Note and expressly
agrees, without in any way affecting the liability of the Company hereunder,
that the Holder may extend any maturity date or the time for payment of any
amount due hereunder.

14.Attorneys’ Fees; Costs of Collection.  If this Note is not paid when due or
if any Event of Default occurs, the Company promises to pay all documented costs
of enforcement and collection, including but not limited to the Holder’s
documented attorneys’ fees, whether or not legal proceedings were commenced.

 

7

--------------------------------------------------------------------------------

 

15.Interest Rate Limitation.  It is the intent of the Company and the Holder in
the execution of this Note and in all transactions related hereto to comply with
the Usury Laws.  In the event that, for any reason, it should be determined that
the Usury Laws apply to this Note, the Holder and the Company stipulate and
agree that none of the terms and provisions contained herein shall ever be
construed to create a contract for use, forbearance or detention of money
requiring payment of interest at a rate in excess of the maximum interest rate
permitted to be charged by the Usury Laws.  In such event, if the Holder shall
collect money or other property which is deemed to constitute interest which
would otherwise increase the effective interest rate on this Note to a rate in
excess of the maximum rate permitted to be charged by the Usury Laws, all such
sums or property deemed to constitute interest in excess of such maximum rate
shall, at the option of the Holder, be refunded to the Company or credited to
the payment of the principal sum due hereunder.

16.No Recourse Against Others.  A director, officer, employee or shareholder, as
such, of the Company shall not have any liability for any obligations of the
Company under this Note or for any claim based on, in respect of or by reason of
such obligations or their creation.  The Holder by accepting this Note waives
and releases all such liability.  This waiver and release are part of the
consideration for the issuance of this Note.

17.Governing Law.  This Note shall be governed by, and construed in accordance
with, the laws of the State of Texas regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

18.Dispute Resolution.

18.1Mandatory Arbitration. All disputes among the parties arising out of or
relating to this Note will be resolved by mandatory, binding arbitration in
accordance with this Section 19.

18.2 Friendly Negotiations.  Before any arbitration is commenced pursuant to
this Section 19, the parties must endeavor to reach an amicable settlement of
the dispute through friendly negotiations.  

18.3Submission of Matters to Arbitration. If no mutually acceptable settlement
of the dispute is made within 60 days from the commencement of the settlement
negotiation or if the party refuses to engage in any settlement negotiation, any
party may submit the dispute for arbitration.  

18.4Rules for Arbitration.  Any arbitration commenced pursuant to this Section
19 will be conducted in Houston, Texas, under the Arbitration Rules of the
United Nations Commission on International Trade Law by arbitrators appointed in
accordance with such rules except as expressly modified herein.  The arbitration
and appointing authority will be the American Arbitration Association
(“AAA”).  The arbitration will be conducted by a panel of three arbitrators, one
chosen by the Company, one chosen by the Holder and the third chosen by
agreement of the two selected arbitrators; failing agreement within 30 days
prior to commencement of the arbitration proceeding, the AAA will appoint the
third arbitrator.  The proceedings will be confidential and conducted in
English.  The arbitral tribunal will have the authority to grant any equitable
and legal remedies that would be available in any judicial proceeding instituted
to resolve a disputed matter, and its award will be final and binding on the
parties.  The arbitral tribunal will determine how the parties will bear the
costs of the arbitration in accordance with Texas law.  During the pendency of
any arbitration or other proceeding relating to a dispute between the parties,
the parties will continue to exercise their remaining respective rights and
fulfill their remaining respective obligations under this Note, except with
regard to the matters under dispute (other than any provision of Section 2).

18.5Interim Relief.  Nothing in this Section 19 shall prevent either party from
applying to a court of competent jurisdiction for interim measures or other
similar relief. The parties agree that seeking and obtaining such interim
measures or similar relief shall not waive the right to arbitration, including
the right to apply to the arbitrators for such interim measures or similar
relief.  To the maximum extent permitted by applicable laws, the parties hereby
authorize and empower the arbitrator to grant interim measures, including
injunctions, attachments and conservation orders, and all other remedies
permitted by this Note (which, for the avoidance of doubt, may be part of the
final arbitral decision or award), in appropriate circumstances; these interim
measures and other remedies may be immediately enforced by court order.

 

8

--------------------------------------------------------------------------------

 

19.Securities Laws Matters.  The Holder incorporates, makes, adopts, ratifies
and confirms all of the representations and warranties of Allied Energy Plc set
forth in Section 4.17 of the Transfer Agreement as to (a) this Note, (b) the
Conversion Shares and (c) any other shares of Capital Stock or other securities
of the Company that may be received by the Holder hereunder, in each case, as if
such representations and warranties were set forth herein in their entirety,
mutatis mutandis.  

20.Successors and Assigns; Assignments.  

20.1Successors. This Note shall be binding upon and inure to the benefit of the
Company, the Holder and their respective successors and assigns, except that the
Company may not assign or transfer any of its rights or obligations under this
Note without the prior written consent of the Holder.  

20.2Assignment and Acceptance. The Holder (as “Assignor”) may, in accordance
with applicable law and upon written notice to the Company, at any time and from
time to time assign to any Person (an “Assignee”) all or any part of its rights
and obligations under this Note pursuant to an assignment and acceptance
agreement in a form reasonably satisfactory to the Company (an “Assignment and
Acceptance”), duly executed by the Assignor and such Assignee and delivered to
the Company for its acceptance and recording in the Register (as defined
below).  Upon such execution, delivery, acceptance and recording, from and after
the effective date determined pursuant to such Assignment and Acceptance, (a)
the Assignee thereunder shall be a party hereto and, to the extent provided in
such Assignment and Acceptance, have the rights and obligations of a Holder
hereunder, and (b) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Note.  In
the event that, as a result of a partial assignment of this Note, more than one
Person is a Holder of this Note, then any reference to the term “Holder” in this
Note with respect to any waiver, consent, amendment or other matter requiring
the approval of the Holder shall mean one or more Persons holding in the
aggregate a Note or Notes representing greater than 50% of the total principal
amount outstanding at such time.  

20.3Register.  The Company shall, on behalf of the Holder, maintain at its
principal office a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the prompt recordation of the name and address of
any Holder and the principal amount owing to such Holder from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Company and the Holder shall treat each Person whose name is recorded in
the Register as the owner of a Note.  Any assignment of all or any part of a
Holder’s rights and obligations under this Note, whether or not evidenced by a
new Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each additional Note, if any, shall expressly so
provide).  Any assignment or transfer of all or any part of a Holder’s rights
and obligations under this Note shall be registered in the Register only upon
surrender for registration of assignment of this Note, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Note shall be returned to the Company marked “canceled.”  No service charge
shall be made to the Holder for any registration of an assignment (except as
otherwise expressly permitted herein), but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith.  The Register shall be available for inspection by the
Company or the Holder at any reasonable time and from time to time upon
reasonable prior notice.

21.Headings.  The headings of the Sections of this Note are for guidance and
convenience of reference only and shall not limit or otherwise affect any of the
terms or provisions of this Note.  

22.Governing Language.  This Note shall be governed and interpreted in
accordance with the English language.

23.Registration Rights.  The Holder shall have certain registration rights with
respect to the Conversion Shares and Warrant Shares issued or issuable
hereunder.  The registration rights will be defined in a registration rights
agreement, substantially in the form of the registration rights agreement
between the Holder and the Maker dated February 21, 2014.

 

9

--------------------------------------------------------------------------------

 

24.NYSE MKT Matters.  In no event shall the number of shares of Common
Stock  issued or issuable as Conversion Shares or Warrant Shares hereunder
exceed an aggregate of 19.99% of the number of shares of Common Stock
outstanding on the date hereof.  The number of shares of Common Stock
outstanding on the date hereof is 1,263,289,143, and the number that is 19.99%
of such number is 252,531,500.  In the event that the number of shares of Common
Stock issued or issuable as Conversion Shares or Warrant Shares would exceed
252,531,500, the number of shares issued or issuable to the Holder will be
limited to 252,531,500, subject in each case to any adjustments provided for
herein.  The Company will submit application for the listing of the Conversion
Shares and Warrant Shares in accordance with applicable NYSE MKT rules.

25.Certain Definitions.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value (discounted at the interest rate
implicit in the lease, compounded semiannually) of the obligation of the lessee
of the property subject to such sale-leaseback transaction for rental payments
during the remaining term of the lease included in such transaction including
any period for which such lease has been extended or may, at the option of the
lessor, be extended or until the earliest date on which the lessee may terminate
such lease without penalty or upon payment of penalty (in which case the rental
payments shall include such penalty), after excluding all amounts required to be
paid on account of maintenance and repairs, insurance, taxes, assessments,
water, utilities and similar charges.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the discounted present value of the rental obligations of any Person under
any lease of any property that would at such time be so required to be
capitalized on the balance sheet of such Person in accordance with U.S. GAAP.

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of the issuing Person.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company dated May 3, 2007, in effect and as amended from
time to time.  

“Common Stock” means the Common Stock of the Company, as described in the
Company’s Certificate of Incorporation.

“Conversion Price” means the volume weighted average of the closing sale prices
on the NYSE MKT for a share of Common Stock for the five complete trading days
immediately preceding the Conversion Date.  

“Conversion Share” means a share of Common Stock issuable upon conversion of
this Note.  

“Default” means any event that is or with the passage of time or the giving of
notice or both would be an Event of Default.

“Existing Senior Indebtedness” means (i) that certain Promissory Note dated June
6, 2011 (as the same may be amended, restated or amended and restated hereafter
from time to time), by the Company and CAMAC Petroleum Limited, a wholly owned
subsidiary of the Company (“CPL”), in favor of Allied Energy Plc, (ii)
Indebtedness under the Term Loan Agreement dated September 30, 2104 between CPL
and Zenith Bank Plc, and (iii) any Indebtedness incurred in the refinancing
thereof.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (i) interest rate swap agreements, interest rate cap agreements,
interest rate floor agreements and interest rate collar agreements

 

10

--------------------------------------------------------------------------------

 

and other agreements or arrangements designed to protect such Person against
fluctuations in interest rates and (ii) any agreement or arrangement, or any
combination thereof, relating to oil and gas or other hydrocarbon prices,
transportation or basis costs or differentials or other similar financial
factors, that is customary in the oil and gas business and is entered into by
such Person in the ordinary course of its business for the purpose of limiting
or managing risks associated with fluctuations in such prices, costs,
differentials or similar factors.  

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred price of property or services
required to be accrued on the balance sheet of such Person, (iv) all Capital
Lease Obligations of such Person, (v) all Indebtedness of others secured by a
lien or other encumbrance on any asset of such Person, whether or not such
Indebtedness is assumed by such Person, (vi) all Indebtedness of others
guaranteed by such Person, (vii) all obligations of such Person to reimburse the
issuer of any letter of credit, (viii) Attributable Debt of such Person, and
(ix) Hedging Obligations.

“LIBOR Rate” means, for any date, a rate per annum equal to the one month London
interbank offered rate for deposits in U.S. dollars rounded upwards if necessary
to the nearest one one-hundredth (1/100th) of one percent as in effect on such
date (or if such date is not a Business Day, as in effect on the immediately
preceding Business Day) appearing on the display designated as Reuters Screen
LIBOR01 Page, or such other page as may replace LIBOR01 on that service (or such
other service as may be nominated as the information vendor by the British
Bankers’ Association for the purpose of displaying British Bankers’ Association
interest settlement rates for U.S. dollar deposits as the composite offered rate
for London interbank deposits).  If the aforementioned sources of the LIBOR Rate
are no longer available, then the term “LIBOR Rate” shall mean the one month
London interbank offered rate for deposits in U.S. dollars rounded upwards if
necessary to the nearest one one-hundredths (1/100th) of one percent as shown on
the appropriate Bloomberg Financial Markets Services Screen or any successor
index on such service under the heading “USD.”

“Net Cash Proceeds” means in connection with any issuance or sale of Capital
Stock or debt securities or instruments or the incurrence of Indebtedness, the
cash proceeds received from such issuance, sale or incurrence net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.  

“Note” means this Convertible Note dated March 11, 2015, by the Company in favor
of the Holder.

“Person” means an individual, partnership, corporation, joint venture,
unincorporated organization, cooperative or a governmental authority.  

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act of 1933, as amended, as such Regulation S-X is in
effect on the date hereof.

“Subsidiary” means, with respect to a Person, any other Person if such first
Person directly or indirectly owns, beneficially or of record, (a) an amount of
voting securities or other interests in the second Person that is sufficient to
enable such first Person to elect at least a majority of the members of the
second Person’s board of directors or other governing body or (b) at least 50%
of the outstanding equity interests of the second Person.

“Transfer Agreement” means the Transfer Agreement dated November 19, 2013, by
and among the Company, CAMAC Petroleum Limited, CAMAC Energy Holdings Limited,
CAMAC International (Nigeria) Limited and Allied Energy PLC.

“U.S. GAAP” means generally accepted accounting principles of the United
States.  

“Usury Laws” means, collectively, the usury laws of the State of Texas (or the
usury laws of any other state that might be determined by a court of competent
jurisdiction to be applicable notwithstanding such choice of law).

 

11

--------------------------------------------------------------------------------

 

“Warrant Share” means a share of Common Stock issuable upon exercise of the
warrants referred to in Section 1.3 hereof.  

 

[Signature page follows]

 

 

 

 

12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed as of
the year and date first above written.

 

 

CAMAC ENERGY INC.

 

 

 

By

/s/ Earl W. McNiel

 

Name:

Earl W. McNiel

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

ALLIED ENERGY PLC

 

 

 

By

/s/ Kamoru Lawal

 

Name:

Kamoru Lawal

 

Title:

Director

 

 

 

Signature Page to Convertible Note

--------------------------------------------------------------------------------

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

 

 

 

 

2

--------------------------------------------------------------------------------

Exhibit A

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND APPLICABLE LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE LAWS.

COMMON STOCK PURCHASE WARRANT

 

Warrant No. A-[●]

  

Number of Shares: [●] shares

 

  

Common Stock

CAMAC ENERGY INC.

Effective as of March 11, 2015

Void after March 11, 2020

1. Issuance. This Common Stock Purchase Warrant (the “Warrant”) is issued to
Allied Energy Plc, a company incorporated in the Republic of Nigeria, by CAMAC
Energy Inc., a Delaware corporation (hereinafter with its successors called the
“Company”).

2. Purchase Price; Number of Shares. The registered holder of this Warrant (the
“Holder”), is entitled upon surrender of this Warrant with the subscription form
annexed hereto duly executed, at the principal office of the Company, to
purchase from the Company, at a price per share of $[●] (the “Purchase Price”),
up to a maximum of [●] fully paid and nonassessable shares of the Company’s
Common Stock, $0.001 par value (the “Common Stock”). Until such time as this
Warrant is exercised in full or expires, the Purchase Price and the securities
issuable upon exercise of this Warrant are subject to adjustment as hereinafter
provided. The person or persons in whose name or names any certificate
representing shares of Common Stock is issued hereunder shall be deemed to have
become the holder of record of the shares represented thereby as at the close of
business on the date this Warrant is exercised with respect to such shares,
whether or not the transfer books of the Company shall be closed.

3. Payment of Purchase Price. The Purchase Price may be paid in cash or by
check.

4. Cashless Exercise Election. The Holder may elect to receive, without the
payment by the Holder of any additional consideration, shares of Common Stock
equal to the value of this Warrant or any portion hereof by the surrender of
this Warrant or such portion to the Company, with the cashless exercise election
notice annexed hereto duly executed, at the principal office of the Company.
Thereupon, the Company shall issue to the Holder such number of fully paid and
nonassessable shares of Common Stock as is computed using the following formula:

 

 

X=

 

Y (A-B)

 

 

 

A

 

 

where:

 

X =

  

the number of shares of Common Stock to be issued to the Holder pursuant to this
Section 4.

 

 

 

 

 

Y =

  

the number of shares of Common Stock covered by this Warrant in respect of which
the cashless exercise election is made pursuant to this Section 4.

 

 

 

 

 

A =

  

the Fair Market Value (defined below) of one share of Common Stock as determined
at the time the cashless exercise election is made pursuant to this Section 4.

 

 

 

 

 

B =

  

the Purchase Price in effect under this Warrant at the time the cashless
exercise election is made pursuant to this Section 4.

 

 

3

--------------------------------------------------------------------------------

Exhibit A

“Fair Market Value” of a share of Common Stock as of the date that the cashless
exercise election is made (the “Determination Date”) shall mean:

(a) If traded on a securities exchange or the Nasdaq National Market, the fair
market value of the Common Stock shall be deemed to be the average of the
closing or last reported sale prices of the Common Stock on such exchange or
market over the five day period ending two trading days prior to the
Determination Date;

(b) If otherwise traded in an over-the-counter market, the fair market value of
the Common Stock shall be deemed to be the average of the closing ask prices of
the Common Stock over the five day period ending two trading days prior to the
Determination Date; and

(c) If there is no public market for the Common Stock, then fair market value
shall be determined in good faith by the Company’s Board of Directors.

5. Partial Exercise. This Warrant may be exercised in part, and the Holder shall
be entitled to receive a new warrant, which shall be dated as of the date of
this Warrant, covering the number of shares in respect of which this Warrant
shall not have been exercised.

6. Fractional Shares. In no event shall any fractional share of Common Stock be
issued upon any exercise of this Warrant. If, upon exercise of this Warrant in
its entirety, the Holder would, except as provided in this Section 6, be
entitled to receive a fractional share of Common Stock, then the Company shall
issue the next higher number of full shares of Common Stock, issuing a full
share with respect to such fractional share.

7. Expiration Date; Automatic Exercise. This Warrant shall expire (the
“Expiration Date”) at the close of business on September 26, 2019.

8. Reserved Shares; Valid Issuance. The Company covenants that it will at all
times from and after the date hereof reserve and keep available such number of
its authorized shares of Common Stock, free from all preemptive or similar
rights therein, as will be sufficient to permit the exercise of this Warrant in
full. The Company further covenants that such shares as may be issued pursuant
to such exercise will, upon issuance, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issuance thereof.

9. Stock Splits and Dividends. If after the date hereof the Company shall
subdivide the Common Stock, by split-up or otherwise, or combine the Common
Stock, or issue additional shares of Common Stock in payment of a stock dividend
on the Common Stock, the number of shares of Common Stock issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination, and the Purchase Price shall forthwith be proportionately
decreased in the case of a subdivision or stock dividend, or proportionately
increased in the case of a combination.

10. [Reserved.]

11. Mergers and Reclassifications. If after the date hereof the Company shall
enter into any Reorganization (as hereinafter defined), then, as a condition of
such Reorganization, lawful provisions shall be made, and duly executed
documents evidencing the same from the Company or its successor shall be
delivered to the Holder, so that the Holder shall thereafter have the right to
purchase, at a total price not to exceed that payable upon the exercise of this
Warrant in full, the kind and amount of shares of stock and other securities and
property receivable upon such Reorganization by a holder of the number of shares
of Common Stock which might have been purchased by the Holder immediately prior
to such Reorganization, and in any such case appropriate provisions shall be
made with respect to the rights and interest of the Holder to the end that the
provisions hereof (including without limitation, provisions for the adjustment
of the Purchase Price and the number of shares issuable hereunder and the
provisions relating to the cashless exercise election) shall thereafter be
applicable in relation to any shares of stock or other securities and property
thereafter deliverable upon exercise hereof. For the purposes of this
Section 11, the term “Reorganization” shall include without limitation any
reclassification, capital reorganization or change of the Common Stock (other
than as a result of a subdivision, combination or stock dividend provided for in
Section 9 hereof), or any consolidation of the Company with, or merger of the
Company into, another corporation or other business organization (other than a
merger in which the Company is the surviving corporation and which does not
result in any reclassification or change of the outstanding Common Stock), or
any sale or conveyance to another corporation or other business organization of
all or substantially all of the assets of the Company.

 

4

--------------------------------------------------------------------------------

Exhibit A

12. Certificate of Adjustment. Whenever the Purchase Price is adjusted, as
herein provided, the Company shall promptly deliver to the Holder a certificate
of the Company’s chief financial officer setting forth the Purchase Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.

13. Notices of Record Date, Etc. In the event of:

(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase, sell or otherwise acquire or dispose of any shares of stock of any
class or any other securities or property, or to receive any other right;

(b) any reclassification of the capital stock of the Company, capital
reorganization of the Company, consolidation or merger involving the Company, or
sale or conveyance of all or substantially all of its assets; or

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then in each such event the Company will provide or cause to be
provided to the Holder a written notice thereof. Such notice shall be provided
at least twenty (20) days prior to the date specified in such notice on which
any such action is to be taken.

14. Representations, Warranties and Covenants. This Warrant is issued and
delivered by the Company and accepted by each Holder on the basis of the
following representations, warranties and covenants made by the Company:

(a) The Company has all necessary authority to issue, execute and deliver this
Warrant and to perform its obligations hereunder. This Warrant has been duly
authorized issued, executed and delivered by the Company and is the valid and
binding obligation of the Company, enforceable in accordance with its terms.

(b) The shares of Common Stock issuable upon the exercise of this Warrant have
been duly authorized and reserved for issuance by the Company and, when issued
in accordance with the terms hereof, will be validly issued, fully paid and
nonassessable.

(c) The issuance, execution and delivery of this Warrant do not, and the
issuance of the shares of Common Stock upon the exercise of this Warrant in
accordance with the terms hereof will not, (i) violate or contravene the
Company’s Articles or by-laws, or any law, statute, regulation, rule, judgment
or order applicable to the Company, (ii) violate, contravene or result in a
breach or default under any contract, agreement or instrument to which the
Company is a party or by which the Company or any of its assets are bound or
(iii) require the consent or approval of or the filing of any notice or
registration with any person or entity.

(d) Except as set forth in the Company’s filings with the U.S. Securities and
Exchange Commission, there are no outstanding (i) options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its subsidiaries,
or (ii) contracts, commitments, understandings or arrangements by which the
Company or any of its subsidiaries is or may become bound to issue additional
capital stock of the Company or any of its subsidiaries or (iii) options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of any of the Company or any of its
subsidiaries as a result of this Warrant or the exercise thereof.

15. Amendment. The terms and provisions of this Warrant may be amended, modified
or waived only by a written instrument duly executed by the Company and the
Holder.

16. Representations and Covenants of the Holder. This Common Stock Purchase
Warrant has been entered into by the Company in reliance upon the following
representations and covenants of the Holder, which by its execution hereof the
Holder hereby confirms:

(a) Investment Purpose. The right to acquire Common Stock contained herein will
be acquired for investment and not with a view to the sale or distribution of
any part thereof, and the Holder has no present intention of selling or engaging
in any public distribution of the same except pursuant to a registration or
exemption.

 

5

--------------------------------------------------------------------------------

Exhibit A

(b) Accredited Investor. Holder is an “accredited investor” within the meaning
of Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Act”), and/or is not a “US Person” within the meaning of
Regulation S promulgated under the Act.

(c) Private Issue. The Holder understands (i) that the Common Stock issuable
upon exercise of the Holder’s rights contained herein is not registered under
the 1933 Act or qualified under applicable state securities laws on the grounds
that the issuance contemplated by this Warrant will be exempt from the
registration and qualification requirements thereof, and (ii) that the Company’s
reliance on such exemption is predicated on the representations set forth in
this Section 16.

(d) Financial Risk. The Holder has such knowledge and experience in financial
and business affairs as to be capable of evaluating the merits and risks of its
investment. The Holder has not relied upon any representations, warranties or
agreements by the Company or any of its affiliates, other than those expressly
set forth in this Common Stock Purchase Warrant. The Holder acknowledges that an
investment in the Company is speculative and involves a high degree of risk. The
Holder is able to bear the economic risk of holding its investment for an
indefinite period of time and can afford to suffer a complete loss of its
investment. The Holder is not relying on the Company or any of its
representatives for legal, investment, tax or other advice.

(e) Stockholder Rights. Unless otherwise specified herein or in another
agreement between the Company and Holder, until exercise of this Warrant, the
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company.

17. Notices, Transfers, Etc.

(a) Any notice or written communication required or permitted to be given to the
Holder may be given by certified mail or delivered to the Holder at the address
most recently provided by the Holder to the Company.

(b) Subject to compliance with Section 18 below and the applicable federal and
state securities laws, this Warrant may be transferred by the Holder with
respect to any or all of the shares purchasable hereunder. Upon surrender of
this Warrant to the Company, together with the assignment notice annexed hereto
duly executed, for transfer of this Warrant as an entirety by the Holder, the
Company shall issue a new warrant of the same denomination to the assignee. Upon
surrender of this Warrant to the Company, together with the assignment hereof
properly endorsed, by the Holder for transfer with respect to a portion of the
shares of Common Stock purchasable hereunder, the Company shall issue a new
warrant to the assignee, in such denomination as shall be requested by the
Holder hereof, and shall issue to such Holder a new warrant covering the number
of shares in respect of which this Warrant shall not have been transferred.

(c) In case this Warrant shall be mutilated, lost, stolen or destroyed, the
Company shall issue a new warrant of like tenor and denomination and deliver the
same (i) in exchange and substitution for and upon surrender and cancellation of
any mutilated Warrant, or (ii) in lieu of any Warrant lost, stolen or destroyed,
upon receipt of an affidavit of the Holder or other evidence reasonably
satisfactory to the Company of the loss, theft or destruction of such Warrant.

18. Transfer of Shares.

(a) “Restricted Shares” means (a) this Warrant, (b) the shares of Common Stock
issued or issuable upon exercise of this Warrant, and (c) any other shares of
capital stock of the Company issued in respect of such shares (as a result of
stock splits, stock dividends, reclassifications, recapitalizations or similar
events); provided, however, that shares of Common Stock which are Restricted
Shares shall cease to be Restricted Shares (x) upon any sale pursuant to a
registration statement under the 1933 Act, Section 4(1) of the 1933 Act or
Rule 144 under the 1933 Act or (y) at such time as they become eligible for sale
under Rule 144 under the 1933 Act.

(b) Restricted Shares shall not be sold or transferred unless either (i) they
first shall have been registered under the 1933 Act, or (ii) the Company first
shall have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company if requested by the Company or its transfer agent,
to the effect that such sale or transfer is exempt from the registration
requirements of the 1933 Act.

 

6

--------------------------------------------------------------------------------

Exhibit A

(c) Notwithstanding the foregoing, no registration or opinion of counsel shall
be required for (i) a transfer by the Holder to an Affiliated Party (as such
term is defined below) of the Holder, (ii) a transfer by the Holder which is a
partnership to a partner of such partnership; provided that the transferee in
each case agrees in writing to be subject to the terms of this Section 19 to the
same extent as if it were the original Holder hereunder, or (iii) a transfer
made in accordance with Rule 144 under the 1933 Act. For purposes of this
Agreement “Affiliated Party” shall mean, with respect to Holder, any person or
entity which, directly or indirectly, controls, is controlled by or is under
common control with Holder, including, without limitation, any general partner,
officer, manager or director of Holder and any venture capital fund now or
hereafter existing which is controlled by one or more general partners or
managing members of, or shares the same management company as, Holder.

(d) Each certificate representing Restricted Shares shall bear a legend
substantially in the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH SHARES ARE REGISTERED
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS OBTAINED
TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”

The foregoing legend shall be removed from the certificates representing any
Restricted Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144 under the 1933 Act.

(e) The Holder shall have certain registration rights with respect to the Common
Stock issued or issuable hereunder.  The registration rights will be defined in
a registration rights agreement, substantially in the form of the registration
rights agreement between the Holder and the Maker dated February 21, 2014.

19. No Impairment. The Company will not, without the prior written consent of
the Holder by amendment of its Articles or through any reclassification, capital
reorganization, consolidation, merger, sale or conveyance of assets,
dissolution, liquidation, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance of performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder.

20. Governing Law. The provisions and terms of this Warrant shall be governed by
and construed in accordance with the internal laws of the State of Delaware.

21. Successors and Assigns. This Warrant shall be binding upon the Company’s
successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.

22. Business Days. If the last or appointed day for the taking of any action
required of the expiration of any rights granted herein shall be a Saturday or
Sunday or a legal holiday in California, then such action may be taken or right
may be exercised on the next succeeding day which is not a Saturday or Sunday or
such a legal holiday.

 

CAMAC ENERGY INC.

 

ALLIED ENERGY PLC

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE

 

To:CAMAC ENERGY INC.

 

(1)The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

(2)Payment shall take the form of (check applicable box):

[  ] in lawful money of the United States; or

[ ] [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in Section 4, to exercise
this Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in Section 4.

(3)Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

 

 

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:

 

Signature of Authorized Signatory of Investing Entity:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________________________ whose address is

 

_____________________________________________________________________________________________.

 

_____________________________________________________________________________________________

 

 

 

Dated:

 

,

 

 

 

 

Holder’s Signature:

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

Signature
Guaranteed:  _________________________________________________________________________

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 